STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 10, 2017
              Plaintiff-Appellee,

v                                                                  No. 332679
                                                                   Oakland Circuit Court
JOE ANGELO REYNOLDS,                                               LC No. 2015-256600-FC

              Defendant-Appellant.


Before: SAAD, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial conviction of armed robbery, MCL 750.529.
Defendant was sentenced, as a fourth habitual offender, MCL 769.12, to 9 to 30 years’
imprisonment. We affirm.

                            I. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues that there is insufficient evidence to convict him of armed robbery
because the evidence does not demonstrate that defendant had a weapon. We disagree.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Hawkins, 245 Mich. App. 439, 457; 628 NW2d 105 (2001). The evidence is reviewed “in a light
most favorable to the prosecutor to determine whether any trier of fact could find the essential
elements of the crime were proven beyond a reasonable doubt.” People v Robinson, 475 Mich. 1,
5; 715 NW2d 44 (2006). It is the role of the trier of fact to weigh evidence and evaluate the
credibility of witnesses. People v Kanaan, 278 Mich. App. 594, 618-619; 751 NW2d 57 (2008).

       The elements of armed robbery arise from a combined reading of MCL 750.529 and
MCL 750.530. People v Chambers, 277 Mich. App. 1, 8; 742 NW2d 610 (2007). To establish
the elements of armed robbery, the prosecution must demonstrate that:

       (1) the defendant, in the course of committing a larceny of any money or other
       property that may be the subject of a larceny, used force or violence against any
       person who was present or assaulted or put the person in fear, and (2) the
       defendant, in the course of committing the larceny, either possessed a dangerous
       weapon, possessed an article used or fashioned in a manner to lead any person
       present to reasonably believe that the article was a dangerous weapon, or

                                               -1-
       represented orally or otherwise that he or she was in possession of a dangerous
       weapon. [Id. at 7-8 (citations omitted).]

The phrase “in the course of committing a larceny” is defined by MCL 750.530(2) and includes
“ ‘acts that occur in an attempt to commit the larceny, or during commission of the larceny, or in
flight or attempted flight after the commission of the larceny, or in an attempt to retain
possession of the property.’ ” Chambers, 277 Mich. App. at 7 n 5, quoting MCL 750.530(2). The
elements of larceny are “(a) a trespassory taking and (b) the carrying away (c) of the personal
property (d) of another (e) with intent to steal that property.” People v March, 499 Mich. 389,
401; 886 NW2d 396 (2016). In addition, “when an intended robber is in possession of, appears
to be in possession of, or represents that he is in possession of a dangerous weapon as stated in
MCL 750.529, that person may be guilty of armed robbery even if the larcenous taking is not
completed.” People v Williams, 491 Mich. 164, 183; 814 NW2d 270 (2012).

         Viewed in the light most favorable to the prosecution, there was sufficient evidence for
the jury to find defendant guilty of armed robbery beyond a reasonable doubt. Defendant was in
the process of attempting to commit a larceny when he told the victim, Mayonaka Bray-Pointer,
to “give [him] the money” and to “hurry up.” Defendant used force or violence against Bray-
Pointer as evidenced by her testimony describing how defendant poked her with a knife.
Defendant assaulted Bray-Pointer, and she suffered an injury when the knife punctured her skin.
Defendant also put Bray-Pointer in fear. She testified that she was going to give defendant the
money because she was scared, and she did not want to let him into the bulletproof enclosure
around the gas station cash register because she did not know what defendant would do. Thus,
the first element of armed robbery is met.

        Defendant takes issue with the second element of armed robbery on appeal. Defendant
argues the evidence was insufficient to demonstrate that he was armed with a weapon. However,
direct and circumstantial evidence indicate that defendant had a knife. Bray-Pointer testified that
defendant had a knife in his hand, not a cell phone, and that she saw the silver tip. She said she
was “for sure” that it was a knife. Also, Bray-Pointer suffered an injury from the knife. The
picture of Bray-Pointer’s injury demonstrates that her skin was cut and she was bleeding. This
cut is on her right arm near her elbow—the location where she felt a poke. Furthermore, the
security camera stills from that night place defendant at the gas station on the date and at the time
of this incident. The stills also show defendant’s white Grand Prix driving away. According to
Detective Christopher Belling, defendant admitted that it was him in the video at the gas station
and that the white Grand Prix was his vehicle. When the police located this vehicle, two knives
were found. One knife was photographed as being stuck between the driver’s seat and the center
console. Defendant admitted that the knives were his and that he knew they were in the car.
Thus, there is sufficient evidence to find that defendant possessed a dangerous weapon.

        In addition, the evidence proved that, at the very least, defendant “possessed an article
used or fashioned in a manner to lead any person present to reasonably believe that the article
was a dangerous weapon.” Chambers, 277 Mich. App. at 7. The evidence demonstrates that
Bray-Pointer believed that defendant had something that was a dangerous weapon. She testified
that she felt the poke in her arm, was injured, and saw a silver tip. She also testified that she was
scared of what defendant might do. The security camera stills show Bray-Pointer lean back and


                                                -2-
away from defendant, indicating that she is fearful. Thus, the evidence proves that defendant at
least fashioned an article as a weapon, satisfying the second element of armed robbery.

        Furthermore, defendant’s actions after the robbery demonstrate his consciousness of
guilt. “A jury may infer consciousness of guilt from evidence of lying or deception.” People v
Unger, 278 Mich. App. 210, 227; 749 NW2d 272 (2008). Consciousness of guilt is also
demonstrated by evidence of flight, which includes fleeing from the scene of the crime. Id. at
226, quoting People v Goodin, 257 Mich. App. 425, 432; 668 NW2d 392 (2003). Defendant told
Detective Belling that he ran to his car. The stills show defendant’s vehicle leaving the gas
station shortly after Bray-Pointer reached the parking lot. His car was found parked and
abandoned about a mile away from the gas station at apartments where defendant did not live.
Defendant told Belling that he left his car there and went to the nearby school at around 5:00
a.m. Defendant also told Belling that he lost the gloves he was wearing at the school—gloves
that were apparent in the stills. The fact that defendant fled from the scene and abandoned his
car demonstrates his consciousness of guilt regarding the robbery.

                                       II. OV 1 AND OV 2

       Defendant argues that the trial court erred in scoring OV 1, MCL 777.31, and OV 2,
MCL 777.32, because the evidence failed to demonstrate that he possessed a knife during the
robbery. We disagree.

        To preserve an evidentiary challenge to the scoring of the sentencing guidelines, the
challenge must be raised at sentencing, in a proper motion for resentencing, or in a proper motion
to remand filed in this Court. MCL 769.34(10); MCR 6.429(C); People v Jones, 297 Mich. App.
80, 83; 823 NW2d 312 (2012). Defendant did not challenge the scoring of OVs 1 and 2 at
sentencing. In fact, both parties agreed that the guidelines were scored properly at 81 to 270
months’ imprisonment. Because defendant did not challenge the scoring of OVs 1 and 2, these
claims are not preserved for appeal. 1 This Court reviews unpreserved scoring challenges for
plain error affecting defendant’s substantial rights. People v Kimble, 470 Mich. 305, 312; 684
NW2d 669 (2004). Defendant must demonstrate that “ ‘1) error . . . occurred, 2) the error was
plain, i.e., clear or obvious, 3) and the plain error affected substantial rights. The third
requirement generally requires a showing of prejudice, i.e., that the error affected the outcome of


1
  Although the issue is unpreserved because defendant failed to object to the scoring of the OVs,
defendant did not clearly express satisfaction with the scoring of those OVs at sentencing.
Instead, defendant only agreed there were no additions or corrections to the presentence
investigation report. Therefore, we conclude, contrary to the prosecution’s argument, that
defendant did not waive this issue. See People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200
(2011) (“When defense counsel clearly expresses satisfaction with a trial court’s decision,
counsel’s action will be deemed to constitute a waiver.”); see also People v McChester, 310
Mich. App. 354, 357; 873 NW2d 646 (2015) (stating that unpreserved sentencing errors may
constitute forfeiture and not waiver of those claims when scoring of the particular OV is not
addressed); People v Hershey, 303 Mich. App. 330, 350-351; 844 NW2d 127 (2013) (applying the
waiver doctrine less heavily in the context of sentencing errors).


                                                -3-
the lower court proceedings.’ ” Id., citing People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999).

       The trial court “must use the sentencing guidelines, as provided by law.” MCR 6.425(D).
This means that the trial court must consult the sentencing guidelines, calculate the
recommended sentencing guidelines sentence range, and take the range into account when
determining a defendant’s sentence. People v Lockridge, 498 Mich. 358, 391-392; 870 NW2d
502 (2015). The sentencing court must score all prior record variables in addition to the OVs.
MCL 777.21(1)(b); People v Morson, 471 Mich. 248, 255; 685 NW2d 203 (2004). “The
offender’s offense variables score and prior record variables score are then used with the
sentencing grids to determine the recommended minimum sentence range under the guidelines.”
Morson, 471 Mich. at 255, citing MCL 777.21(1)(c). OVs 1 and 2 are scored for offenses
categorized as a crime against a person, including armed robbery. Id. at 255-256, citing MCL
777.16y. Pursuant to the sentencing guidelines, “the circuit court’s factual determinations are
reviewed for clear error and must be supported by a preponderance of the evidence.” People v
Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).

      OV 1 concerns the “aggravated use of a weapon.” MCL 777.31(1); Morson, 471 Mich. at
256. OV 1 is scored according to the following guidelines provided in MCL 777.31(1):

       (a) A firearm was discharged at or toward a human being or a victim was cut or
       stabbed with a knife or other cutting or stabbing weapon ......................... 25 points

       (b) The victim was subjected or exposed to a harmful biological substance,
       harmful biological device, harmful chemical substance, harmful chemical device,
       harmful radioactive material, harmful radioactive device, incendiary device, or
       explosive device ...................................................................................... 20 points

       (c) A firearm was pointed at or toward a victim or the victim had a reasonable
       apprehension of an immediate battery when threatened with a knife or other
       cutting or stabbing weapon ...................................................................... 15 points

       (d) The victim was touched by any other type of weapon ......................... 10 points

       (e) A weapon was displayed or implied ..................................................... 5 points

       (f) No aggravated use of a weapon occurred .............................................. 0 points

        Defendant was assessed 15 points under MCL 777.31(1)(c). As concluded above,
sufficient evidence of defendant’s possession of a knife was presented at trial to support
defendant’s armed robbery conviction. Bray-Pointer testified that she saw a knife in defendant’s
hand, and she saw the silver tip of the blade. Bray-Pointer had a reasonable apprehension of an
immediate battery as she was poked with a knife or other cutting or stabbing weapon and
actually suffered an injury. The picture of Bray-Pointer’s injury shows that her skin was




                                                             -4-
punctured and she was bleeding. Thus, the evidence proves defendant possessed a knife, and the
trial court did not err when it assessed defendant 15 points under OV 1.2

       OV 2 involves the “lethal potential of the weapon possessed or used” during the
commission of the offense. MCL 777.32(1); People v Young, 276 Mich. App. 446, 451; 740
NW2d 347 (2007). OV 2 is scored according to the following guidelines provided in MCL
777.32(1):

       (a) The offender possessed or used a harmful biological substance, harmful
       biological device, harmful chemical substance, harmful chemical device, harmful
       radioactive material, or harmful radioactive device .................................. 15 points

       (b) The offender possessed or used an incendiary device, an explosive device, or a
       fully automatic weapon............................................................................ 15 points

       (c) The offender possessed or used a short-barreled rifle or a short- barreled
       shotgun .................................................................................................... 10 points

       (d) The offender possessed or used a pistol, rifle, shotgun, or knife or other
       cutting or stabbing weapon ........................................................................ 5 points

       (e) The offender possessed or used any other potentially lethal weapon ...... 1 point

       (f) The offender possessed or used no weapon ........................................... 0 points

       Defendant was assessed 5 points under OV 2 pursuant to MCL 777.32(1)(d). The
evidence was sufficient to find that defendant possessed a knife or other cutting or stabbing
weapon, and therefore, defendant’s challenge to the scoring of OV 2 is without merit.

       Affirmed.



                                                                                  /s/ Henry William Saad
                                                                                  /s/ Mark J. Cavanagh
                                                                                  /s/ Thomas C. Cameron




2
  The prosecution argues on appeal that the trial court should have scored OV 1 at 25 points
because Bray-Pointer “was cut or stabbed with a knife or other cutting or stabbing weapon.”
MCL 777.31(1)(a). We need not review this issue because a party cannot seek to enlarge the
scope of relief received below without filing a cross appeal, which the prosecution did not do.
See Middlebrooks v Wayne Co, 446 Mich. 151, 166 n 41; 521 NW2d 774 (1994) (“[A]n appellee
that has not sought to cross appeal cannot obtain a decision more favorable than was rendered by
the lower tribunal.”).


                                                               -5-